Exhibit 10.4

RESTRICTED STOCK AGREEMENT

OF

SYMBOL TECHNOLOGIES, INC.

THIS AGREEMENT (the “Agreement”) is entered into as of      (the “Award Date”)
by and between Symbol Technologies, Inc., a Delaware corporation (the “Company”)
and      , an employee of the Company, hereinafter referred to as the
“Participant”

WHEREAS, the Company has adopted the Symbol Technologies, Inc. 2004 Equity
Incentive Award Plan (as it may be amended from time to time, the “Plan”), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and

WHEREAS, Article 6 of the Plan provides for the issuance of awards of the
Company’s common stock, par value $0.01 per share (“Common Stock”), subject to
certain restrictions (“Restricted Stock”); and

WHEREAS, the Committee described in Article 12 of the Plan (the “Committee”) has
determined that it would be to the advantage and best interest of the Company
and its stockholders to award shares of Restricted Stock to the Participant
pursuant to the terms and conditions set forth herein; and

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1 In General. Wherever the following terms are used in this Agreement,
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not defined herein shall have the
meanings assigned to such terms in the Plan.

Section 1.2 “EBIT” for a given period shall mean the Company’s consolidated
earnings before interest and taxes, as reflected on the Company’s reported
financial statements for such period.

Section 1.3 “Net Assets” as of a given date shall mean the excess of (a) the
amount of the Company’s total assets as of such date over (b) the sum of the
Company’s non-interest bearing liabilities, including but not limited to:
(i) accounts payable, (ii) income taxes payable, (iii) deferred credits, and
(iv) other liabilities, in each case as reflected on the Company’s reported
financial statements as of such date.

Section 1.4 “Restrictions” shall mean the restrictions on sale or other transfer
set forth in Section 4.2 and the exposure to forfeiture set forth in
Section 3.1.

Section 1.5 “RONA” as of a given date shall mean the Company’s annual rate of
“return on net assets” as of such date and shall be equal to the ratio of
[     ]

ARTICLE II.

RESTRICTED STOCK AWARD

Section 2.1 Award of Restricted Stock. In consideration of the Participant’s
agreement to remain in the employ of the Company, and for other good and
valuable consideration which the Committee has determined exceeds the aggregate
par value of the shares of Common Stock subject to the Awards (as defined
below), as of the Award Date, the Company issues to the Participant the (a) the
Tranche A Award described in Section 3.2(b)(i) (the “Tranche A Award”); (b) the
Tranche B Award described in Section 3.2(b)(ii) (the “Tranche B Award”); (c) the
Tranche C Award described in Section 3.2(b)(iii) (the “Tranche C Award”); and
(d) the Tranche D Award described in Section 3.2(b)(iv) (the “Tranche D Award”
and, collectively with the Tranche A, Tranche B and Tranche C Awards, the
“Awards”). The number of shares of Restricted Stock subject to each of the
Tranche A Award, Tranche B Award, Tranche C Award, and Tranche D Award, is set
forth on the signature page hereof.

Section 2.2 Awards Subject to Plan. The Awards granted hereunder are subject to
the terms and provisions of the Plan, including without limitation, Article 11
thereof.

ARTICLE III.

RESTRICTIONS

Section 3.1 Forfeiture. Any Award which is not vested upon the Participant’s
termination of employment with the Company (as determined in good faith by the
Committee) shall thereupon be forfeited immediately and without any further
action by the Company.

Section 3.2 Vesting and Lapse of Restrictions

(a) Subject to Sections 3.1, 3.2(b), and 3.3, the Restrictions shall lapse with
respect to all shares of Restricted Stock subject to the Awards on the fifth
anniversary of the Award Date, provided that the Participant remains
continuously employed in active service by the Company from the Award Date
through such date.

(b) Notwithstanding Section 3.2(a), but subject to Sections 3.1 and 3.3:

(i) Tranche A Award. The Tranche A Award shall vest and the Restrictions with
respect thereto shall lapse on the date that the Committee determines that the
Company has achieved a cumulative average annual RONA for the Company’s four
most recently completed fiscal quarters of [     ]% or more; provided, however,
that notwithstanding the foregoing, 50% of the shares subject to the Tranche A
Award shall not be eligible to become vested and the Restrictions with respect
thereto shall not lapse until the second anniversary of the Award Date (and if
the RONA target set forth in this Section 3.2(b)(i) is achieved prior to the
second anniversary of the Award Date then such portion of the Tranche A Award
will become vested and the Restrictions with respect thereto shall lapse on the
second anniversary of the Award Date).

(ii) Tranche B Award. The Tranche B Award shall vest and the Restrictions with
respect thereto shall lapse on the date that the Committee determines that the
Company has achieved a cumulative average annual RONA for the Company’s four
most recently completed fiscal quarters of [     ]% or more; provided, however,
that notwithstanding the foregoing, 60% of the shares subject to the Tranche B
Award shall not be eligible to become vested and the Restrictions with respect
thereto shall not lapse until the third anniversary of the Award Date (and if
the RONA target set forth in this Section 3.2(b)(ii) is achieved prior to the
third anniversary of the Award Date then such portion of the Tranche B Award
will become vested and the Restrictions with respect thereto shall lapse on the
third anniversary of the Award Date).

(iii) Tranche C Award. The Tranche C Award shall vest and the Restrictions with
respect thereto shall lapse on the date that the Committee determines that the
Company has achieved a cumulative average annual RONA for the Company’s four
most recently completed fiscal quarters of [     ]% or more; provided, however,
that notwithstanding the foregoing, 70% of the shares subject to the Tranche C
Award shall not be eligible to become vested and the Restrictions with respect
thereto shall not lapse until the fourth anniversary of the Award Date (and if
the RONA target set forth in this Section 3.2(b)(iii) is achieved prior to the
fourth anniversary of the Award Date then such portion of the Tranche C Award
will become vested and the Restrictions with respect thereto shall lapse on the
fourth anniversary of the Award Date).

(iv) Tranche D Award. The Tranche D Award shall vest and the Restrictions with
respect thereto shall lapse on the date that the Committee determines that the
Company has achieved a cumulative average annual RONA for the Company’s four
most recently completed fiscal quarters of [     ]% or more; provided, however,
that notwithstanding the foregoing, 80% of the shares subject to the Tranche D
Award shall not be eligible to become vested and the Restrictions with respect
thereto shall not lapse until the fifth anniversary of the Award Date (and if
the RONA target set forth in this Section 3.2(b)(iv) is achieved prior to the
fifth anniversary of the Award Date then such portion of the Tranche D Award
will become vested and the Restrictions with respect thereto shall lapse on the
fifth anniversary of the Award Date).

(c) The Committee shall make the determination as to whether the respective RONA
targets described in Section 3.2(b) have been met, and shall determine the
extent, if any, to which the any Award has become exercisable, on any such date
as the Committee in its sole discretion shall determine; provided, however, that
with respect to each fiscal quarter of the Company, such date shall not be later
than the 45th day following the last day of such fiscal quarter.

Section 3.3 Change in Control. Notwithstanding Section 3.2, but subject to
Section 3.1, in the event of any Change of Control (as defined in the Plan):

(a) If the Restrictions have lapsed with respect to any portion of the Tranche A
Award pursuant to Section 3.2(b)(i) prior to the date of such Change in Control,
then immediately prior to such Change in Control: (i) the Tranche A Award shall
vest and the Restrictions with respect thereto shall lapse with respect to any
remaining shares subject thereto and (ii) the Tranche B Award will vest and the
Restrictions with respect thereto shall lapse with respect to all shares subject
thereto.

(b) If the Restrictions have lapsed with respect to any portion of the Tranche B
Award pursuant to Section 3.2(b)(ii) prior to the date of such Change in
Control, then this Section 3.3(b) shall apply in lieu of Section 3.3(a) and
immediately prior to such Change in Control: (i) the Tranche A Award shall vest
and the Restrictions with respect thereto shall lapse with respect to any
remaining shares subject thereto, (ii) the Tranche B Award shall vest and the
Restrictions with respect thereto shall lapse with respect to any remaining
shares subject thereto, and (iii) the Tranche C Award will vest and the
Restrictions with respect thereto shall lapse with respect to all shares subject
thereto.

(c) If the Restrictions have lapsed with respect to any portion of the Tranche C
Award pursuant to Section 3.2(b)(iii) prior to the date of such Change in
Control, then this Section 3.3(c) shall apply in lieu of Section 3.3(a) or
3.3(b) and immediately prior to such Change in Control: (i) the Tranche A Award
shall vest and the Restrictions with respect thereto shall lapse with respect to
any remaining shares subject thereto, (ii) the Tranche B Award shall vest and
the Restrictions with respect thereto shall lapse with respect to any remaining
shares subject thereto, (iii) the Tranche C Award shall vest and the
Restrictions with respect thereto shall lapse with respect to any remaining
shares subject thereto, and (iv) the Tranche D Award will vest and the
Restriction with respect thereto shall lapse with respect to all shares subject
thereto.

(d) If no portion of any Award has vested pursuant to Section 3.2(b) prior to
the date of such Change in Control, then this Section 3.3(d) shall apply in lieu
of Section 3.3(a), 3.3(b) or 3.3(c) and no portion of any Award shall become
vested and the Restrictions shall not lapse with respect to any shares subject
thereto in connection with such Change in Control.

3.4 Legend. Certificates representing shares of Restricted Stock issued pursuant
to this Agreement shall, until all Restrictions lapse or shall have been removed
and new certificates are issued pursuant to Section 3.4, bear the following
legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT CERTAIN
RESTRICTED STOCK AGREEMENT, DATED      , BY AND BETWEEN SYMBOL TECHNOLOGIES,
INC. AND THE REGISTERED OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE,
DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT
TO THE PROVISIONS OF SUCH AGREEMENT.”

Section 3.5 Issuance of Certificates; Tax Withholding.

(a) Subject to Sections 3.5(b), upon the vesting of the shares of Restricted
Stock as provided in Section 3.2, the Company shall cause new certificates to be
issued with respect to such vested Shares and delivered to the Participant or
his legal representative, free from the legend provided for in Section 3.4 and
any of the other Restrictions. Such vested shares shall cease to be considered
Restricted Stock subject to the terms and conditions of this Agreement.

(b) Notwithstanding Section 3.5(a), no such new certificate shall be delivered
to the Participant or his legal representative unless and until the Participant
or his legal representative shall have paid to the Company the full amount of
all federal and state withholding or other taxes applicable to the taxable
income of Participant resulting from the grant of Restricted Stock or the lapse
or removal of the Restrictions.

3.6 Certain Changes in Capitalization. Subject to Section 3.3, if the shares of
the Company’s Common Stock as a whole are increased, decreased, changed into or
exchanged for a different number or kind of shares or securities of the Company,
whether through merger, consolidation, reorganization, recapitalization,
reclassification, stock dividend, stock split, combination of shares, exchange
of shares, change in corporate structure or the like, the Committee, in its sole
discretion, shall have the discretion and power to determine and to make
effective provision for acceleration of the time or times at which any
Restrictions shall lapse or be removed. In addition, in the case of the
occurrence of any event described in this Section 3.6, the Committee, subject to
the provisions of the Plan and this Agreement, shall make an appropriate and
proportionate adjustment in the number and kind of shares of Restricted Stock,
to the end that after such event the Participant’s proportionate interest shall
be maintained as before the occurrence of such event. Any such adjustment made
by the Committee shall be final and binding upon the Participant, the Company
and all other interested persons. In the event that the Participant receives any
new or additional or different shares or securities by reason of any transaction
or event described in this Section 3.6, such new or additional or different
shares or securities which are attributable to the Participant in his capacity
as the registered owner of the Restricted Stock then subject to Restrictions,
shall be considered to be Restricted Stock and shall be subject to all of the
Restrictions.

Section 3.7 Section 83(b) Election. Participant understands that Section 83(a)
of the Code taxes as ordinary income the difference between the amount, if any,
paid for the shares of Common Stock and the Fair Market Value of such shares at
the time the Restrictions on such shares lapse. Participant understands that,
notwithstanding the preceding sentence, Participant may elect to be taxed at the
time of the Award Date, rather that at the time the Restrictions lapse, by
filing an election under Section 83(b) of the Code (an “83(b) Election”) with
the Internal Revenue Service within 30 days of the Award Date. In the event
Participant files an 83(b) Election, Participant will recognize ordinary income
in an amount equal to the difference between the amount, if any, paid for the
shares of Common Stock and the Fair Market Value of such shares as of the Award
Date. Participant further understands that an additional copy of such 83(b)
Election form should be filed with his or her federal income tax return for the
calendar year in which the date of this Agreement falls. Participant
acknowledges that the foregoing is only a summary of the effect of United States
federal income taxation with respect to the award of Restricted Stock hereunder,
and does not purport to be complete. PARTICIPANT FURTHER ACKNOWLEDGES THAT THE
COMPANY IS NOT RESPONSIBLE FOR FILING THE PARTICIPANT’S 83(b) ELECTION, AND THE
COMPANY HAS DIRECTED PARTICIPANT TO SEEK INDEPENDENT ADVICE REGARDING THE
APPLICABLE PROVISIONS OF THE CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY,
STATE OR FOREIGN COUNTRY IN WHICH PARTICIPANT MAY RESIDE, AND THE TAX
CONSEQUENCES OF PARTICIPANT’S DEATH.

ARTICLE IV.

OTHER PROVISIONS

Section 4.1 Escrow. The Secretary of the Company or such other escrow holder as
the Committee may appoint shall retain physical custody of the certificates
representing Restricted Stock until all of the Restrictions lapse or shall have
been removed; provided, however, that in no event shall the Participant retain
physical custody of any certificates representing unvested Restricted Stock
issued to him.

Section 4.2 Restricted Stock Not Transferable. No Restricted Stock or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 4.2 shall not prevent transfers by will or by
applicable laws of descent and distribution.

Section 4.3 Rights as Stockholder. Except as otherwise provided herein, upon
delivery of the shares of Restricted Stock to the escrow holder pursuant to
Section 4.1, the Participant shall have all the rights of a stockholder with
respect to said shares, subject to the Restrictions herein, including the right
to vote the shares and to receive all dividends or other distributions paid or
made with respect to the shares or Restricted Stock; provided, however, that any
and all shares of Common Stock received by the Participant with respect to such
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization shall also be subject to the Restrictions until the
Restrictions on the underlying shares of Restricted Stock lapse or are removed
pursuant to this Agreement.

Section 4.4 Not a Contract of Employment. Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue in the employ of
the Company or any of its Subsidiaries or shall interfere with or restrict in
any way the rights of the Company or its Subsidiaries, which are hereby
expressly reserved, to discharge the Participant at any time for any reason
whatsoever, with or without cause, except as may otherwise be provided by any
written agreement entered into by and between the Company and the Participant.

Section 4.5 Stock Ownership and Retention Program. The Participant acknowledges
and agrees that any shares acquired in connection with an Award may be subject
to the terms and conditions of the Company’s Executive Stock Ownership and
Retention Program, or a successor program thereto, as such Executive Stock
Ownership and Retention Program, or successor program thereto, may be amended
from time to time.

Section 4.6 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

Section 4.7 Conformity to Securities Laws. The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Award is granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

Section 4.8 Amendment, Suspension and Termination. The Awards may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Committee or the Board, provided that, except as may
otherwise be provided by the Plan, neither the amendment, suspension nor
termination of this Agreement shall, without the consent of the Participant,
alter or impair any rights or obligations under any Award.

Section 4.9 Notices. Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the Participant to his address shown in the Company
records, and to the Company at its principal executive office.

Section 4.10 Adjustments in RONA Targets. The RONA targets described in
Section 3.2(b) are based upon certain financial and capitalization assumptions
regarding the Company and its business as of May 13, 2004. Accordingly, in the
event that, after such date, the Committee determines, in its sole discretion,
that any acquisition or disposition of any business by the Company or any
dividend or other distribution (whether in the form of cash, Common Stock, other
securities, or other property), recapitalization, reclassification, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Common Stock or other securities of the
Company, issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, any unusual or nonrecurring transactions or events
affecting the Company, or the financial statements of the Company, or change in
applicable laws, regulations, or accounting principles occurs such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award, then the Committee
shall, in good faith and in such manner as it may deem equitable, adjust the
RONA targets set forth in Section 3.2(b) to reflect the projected effect of such
transaction(s) or event(s) on RONA, subject to Article 11 of the Plan.

[signature page follows]

1

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

SYMBOL TECHNOLOGIES, INC.

By:     

Its:           

[Participant’s Name]

Residence Address:

                 
Participant’s Social Security Number:
    —          
Aggregate number of shares of Restricted Stock subject to the Tranche A Award:
            [25%]  
 
               
Aggregate number of shares of Restricted Stock subject to the Tranche B Award:
            [25%]  
 
               
Aggregate number of shares of Restricted Stock subject to the Tranche C Award:
            [25%]  
 
               
Aggregate number of shares of Restricted Stock subject to the Tranche D Award:
            [25%]  
 
               

2